NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                          2022 IL App (3d) 210296-U

                                Order filed September 21, 2022
      ____________________________________________________________________________

                                                    IN THE

                                    APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                      2022

      In re MARRIAGE OF                      )     Appeal from the Circuit Court
                                             )     of the 12th Judicial Circuit,
      BAETA ANIELA WILLIAMS,                 )     Will County, Illinois.
                                             )
            Petitioner-Appellee,             )
                                             )     Appeal No. 3-21-0296
            and                              )     Circuit No. 15-D-1298
                                             )
      PAUL WESLEY WILLIAMS,                  )
                                             )     Honorable Derek W. Ewanic,
            Respondent-Appellant.            )     Judge, Presiding.
      ____________________________________________________________________________

             JUSTICE PETERSON delivered the judgment of the court.
             Presiding Justice O’Brien and Justice Daugherity concurred in the judgment.


                                                  ORDER

¶1          Held: The record is sufficient to review the trial court’s decision to impose sanctions.
                  The court did not abuse its discretion in sanctioning respondent for filing a
                  pleading that was not well grounded in fact.

¶2          Respondent, Paul Wesley Williams, appeals an order granting petitioner, Baeta Aniela

     Williams’s, emergency motion for sanctions. Paul contends the Will County circuit court

     violated Illinois Supreme Court Rule 137 (eff. Jan. 1, 2018) by failing to detail the factual basis
     for imposing sanctions in its written order. Alternatively, Paul argues that sanctions are

     unwarranted under the circumstances. We affirm.

¶3                                           I. BACKGROUND

¶4          The parties were married on October 1, 2011. They have one minor child from their

     marriage. On July 27, 2015, Baeta filed a verified petition for dissolution of marriage. The

     parties agreed to the entry of an order for the allocation of parental responsibilities and a

     parenting plan. The parties agreed to a marital settlement agreement which the court incorporated

     into its judgment for dissolution of marriage. The order required Paul to pay Baeta $812 per

     month in child support.

¶5          On April 3, 2020, Paul filed a pro se motion to modify child support due to the impact of

     the COVID-19 pandemic on his income. Paul retained counsel and filed a motion to modify the

     parenting schedule, driving time, and other arrangements. Baeta filed a petition for rule to show

     cause alleging that Paul failed to pay child support. The court ordered the parties to attend

     mediation. Through mediation, the parties agreed to a new parenting schedule.

¶6          On January 20, 2021, the court held a hearing on the pending petition and motions. The

     court adopted the parties’ mediation agreement regarding the modified parenting schedule. The

     court denied Baeta’s petition for rule to show cause because Paul did not willfully fail to pay

     child support due to the pandemic. The court granted Paul leave to file an amended motion to

     modify child support.

¶7          On January 27, 2021, Paul filed an amended motion to modify child support. The motion

     alleged that the mediation agreement between the parties granted Paul 146 overnights with their

     son. Paul asserted that “[b]ased on the modified schedule, Paul now has a minimum of 146




                                                      -2-
       overnights with” their son. He claimed this constituted a substantial change in circumstances. He

       asked the court to reduce his child support obligation.

¶8            The court set the motion for a hearing on April 7, 2021.

¶9            On the day of the hearing, Baeta filed an emergency motion for sanctions. The motion

       made the following allegations. Baeta claimed that Paul’s motion to modify child support was

       not well grounded in fact. Specifically, Paul’s assertion that he now had a minimum of 146

       overnights with their son was not accurate. On February 17, 2021, Baeta’s counsel sent Paul’s

       counsel a letter stating that the modified parenting schedule did not result in Paul having more

       than 146 overnights with their son. Baeta’s counsel asked Paul’s counsel to withdraw the motion

       to modify child support or to provide a calendar to show that Paul now had over 146 overnights

       with their son. Baeta sent the same letter to Paul’s counsel on February 24, 2021, and March 4,

       2021. Paul’s counsel never responded to the letters. Instead, on the eve of the hearing, Paul’s

       counsel copied Baeta’s counsel on an email to the court with an exhibit showing that Paul had

       133 overnights with their son for 2021. Baeta argued that Paul’s claim in his motion to modify

       child support that he now had 146 overnights with their son was not well grounded in fact.

¶ 10          At the hearing, Paul’s counsel acknowledged that Paul only had approximately 133

       overnights with his son in 2021. Counsel noted that the number of overnights varied from year to

       year. In 2022, Paul would have 156 overnights. In 2023, Paul would have 138. And, in 2024,

       Paul would have 162. Based on the average, Paul’s counsel argued that Paul had over 146

       overnights overall with his son.

¶ 11          The court asked Paul’s counsel, “[your] pleadings, though—I’m looking at your pleading

       that you filed. *** Paragraph 7 says that he has minimum of 146 overnights with the minor child.

       *** [T]hat would be incorrect for 2021, 2023, and every odd year, correct? Counsel responded,


                                                      -3-
       “Correct, but as an average.” The court noted, “But it’s not what your pleading says. It just says

       ‘now’—‘he now has a minimum of 146 overnights.’ ” The court asked Baeta’s counsel to weigh

       in. Baeta’s counsel stated:

                              “There is no 146 overnights for 2021. It is the year 2021.

                      The schedule for ’22, ’23, ’24 that I received at 4:00 o’clock last

                      night. I briefly looked at [them]. But my ability to go through

                      every day for the next four years, especially considering there’s not

                      even a school schedule yet for 2022 or ’23, or ’24, Judge, it’s just

                      improper. We’re early. If she wants to file a motion next year,

                      [Paul’s counsel] could file a motion next year. But right now there

                      are not 146 overnights.

                              And that’s also the basis of my motion for sanctions.”

¶ 12          In response, Paul’s counsel argued that the parties would be in court every year seeking

       to modify child support given that the overnights varied from year to year. Counsel asked the

       court to consider the average overnights for the four-year period.

¶ 13          The following discussion occurred:

                              “THE COURT: Here’s the issue I have, though.

                              You filed a motion that alleges your client has, currently, in

                      excess of 146 days. We now know, by your own admission, that is

                      not correct. And that the only way your client gets to above 146

                      days is, even by your own projections, it will be an every-other-

                      year occurrence.

                              [PAULS’S COUNSEL]: Correct, every even year.

                                                       -4-
                      THE COURT: And every odd year he will not be above

               146.

                      [PAUL’S COUNSEL]: Correct.

                      THE COURT: So and you’re asking to do an average.

                      Here’s my—the concern I have now. Based on your, your

               pleading—and as [Baeta’s counsel] pointed out in his motion for

               sanctions—you’ve alleged that your client currently has 146

               overnights. He does not.

                      Where is the substantial change in circumstances currently,

               as we sit here today, that would even allow for me to consider

               whether or not there should be an—a change in support?

                      [PAUL’S COUNSEL]: I do believe that the substantial

               change in circumstances does relate back to the parenting

               agreement and that it is no longer stagnant.

                      And that’s what the prior agreement was. It was stagnant.”

Paul’s counsel asked the court to consider the average overnights and reduce Paul’s child support

obligation. The court informed Paul’s counsel that it did not believe that the motion was

accurate. Specifically, the allegation that Paul had a minimum of 146 overnights was not correct.

The court refused to accept Paul’s counsel’s projected future calendars given that they were

speculative. The court continued,

                      “I think your pleading is not right at this point in time to

               amend support. Looking at the, the factors and the facts that you do

               have with the 133 overnights, that I don’t believe that based on the

                                               -5-
                        current number of overnights that your client has, that a

                        modification of support would be appropriate.”

¶ 14          Ultimately, the court denied the amended motion to modify child support without

       prejudice. The court believed there may be a time when the motion was ripe and suitable, but the

       court did not currently feel comfortable speculating as to the number of overnights Paul would

       have in the future.

¶ 15          The court then addressed Baeta’s motion for sanctions. It asked Paul’s counsel if it was

       true that Baeta’s counsel sent several requests to furnish a calendar to show that Paul had more

       than 146 overnights in 2021. Paul’s counsel answered, “I agree that there were two, two contacts.

       And I agree that I—well, I did leave a message that I don’t—we—we’re at odds. He said there

       were not 146. I said there were. So I, I do acknowledge two, two—two contacts.” The court

       responded, “I think [Baeta’s counsel] made a good-faith effort to prepare for this hearing, that he

       reached out in an effort to obtain an understanding of where your pleading was founded. That the

       failure to comply with his request prior to yesterday’s date warrants that sanctions be assessed.”

¶ 16          The written order corresponding to the hearing provided, in relevant part, that “[Baeta]’s

       emergency motion for sanctions is granted and [Paul] is sanctioned, in favor of [Baeta], in [an]

       amount equal to the necessary and reasonable attorneys’ fees and costs incurred regarding the

       amended motion to modify child support.” The court set the matter for a hearing on Baeta’s

       attorney fees.

¶ 17          On April 29, 2021, Paul filed an emergency motion to reconsider the denial of the

       amended motion to modify child support and vacate the court’s order imposing sanctions against

       him and his counsel. Paul later amended the motion. In relevant part, Paul alleged that sanctions

       were improper. Paul claimed that the amended motion to modify child support properly alleged a


                                                        -6-
       substantial change in circumstances in that “Baeta moved to Indiana and the parties entered an

       agreed modification of the parenting time.” The motion to reconsider did not acknowledge the

       factual inaccuracy of Paul’s amended motion to modify child support.

¶ 18          At the hearing, Paul’s counsel addressed the sanctions. Counsel explained:

                              “Now admittedly we could have included some different

                      words in our amended motion that was filed back on January 27,

                      2021. We could have included the word projected or estimated or

                      perhaps clarified even further, but we don’t think a one word

                      omission rises to the level of sanctions or a typographical error

                      rises to the level of sanctions.”

       Counsel further argued that they made a good-faith argument that the definition of “per year”

       was not defined and that the court should also consider the average overnights when deciding his

       motion to modify child support.

¶ 19          The court then explained its reasoning for imposing sanctions. First, it noted that Paul’s

       motion to modify child support did not argue that he averaged more than 146 overnights. It also

       never argued that the term “per year” was not clearly defined in the statute. Instead, the court

       noted that Paul’s motion alleged that he currently had 146 overnights, which was not true. The

       court explained,

                              “There was no dispute at the time [Baeta’s counsel] filed

                      his emergency motion for sanctions and we went to hearing on that

                      that [Paul’s counsel] was aware that at the time of the filing of that

                      pleading he did not in fact have a minimum of 146 overnights. ***




                                                          -7-
                             *** [Baeta’s counsel] brought that to the attention of

                     [Paul’s counsel] on two separate occasions prior to trial, *** it

                     wasn’t until the eve of hearing that he was provided with calendars

                     for the four years that admitted that there was not a substantial

                     change in circumstance currently despite what the pleadings stated.

                     ***

                             *** Again [Paul’s counsel] admitted that as of the filing of

                     the petition, the amended motion to modify child support, there

                     was no substantial change in circumstance. That is why and based

                     on the representations [Baeta’s counsel] made and that were not

                     disputed that he brought that to your firm’s attention prior to the

                     hearing date.

                             In fact shortly after the amended pleading was filed and

                     that no response was given in regards to the petition, you could

                     have let him know there was a scrivener’s error before the hearing

                     and you could have made these arguments at the time of the

                     motion ***. They weren’t made. So I think it was appropriate and

                     that is why I granted [Baeta’s counsel’s] motion for sanctions

                     because at the time we went to hearing, there was no dispute that

                     there was no substantial change in circumstance.”

¶ 20          The court found that sanctions were appropriate. The court added that despite being

       informed of the factual inaccuracy by opposing counsel, Paul’s counsel “insisted on going

       forward on the motion knowing at the time that you were going forward on the motion that there


                                                     -8-
       was no substantial change in circumstances.” The court denied Paul’s motion to reconsider

       imposing sanctions.

¶ 21          On June 14, 2021, following a hearing on Baeta’s attorney fees the court imposed

       $2031.25 in sanctions against Paul and his counsel.

¶ 22          Paul appeals.

¶ 23                                             II. ANALYSIS

¶ 24          Initially, we note that Baeta did not file an appellate brief. However, we will proceed with

       the appeal as “the record is simple and the issues can be easily decided without the aid of the

       appellee’s brief.” Thomas v. Koe, 395 Ill. App. 3d 570, 577 (2009).

¶ 25          On appeal, Paul asks this court to reverse the trial court’s order granting Baeta’s

       emergency motion for sanctions. A determination of whether to grant a party’s motion for

       sanctions is a matter committed to the sound discretion of the trial court. Century Road Builders,

       Inc. v. City of Palos Heights, 283 Ill. App. 3d 527, 531 (1996). The trial court’s decision will not

       be disturbed on appeal absent an abuse of discretion. Wagener v. Papie, 242 Ill. App. 3d 354,

       363 (1993).

¶ 26          First, Paul contends the sanctions order should be reversed because the trial court failed

       to comply with Illinois Supreme Court Rule 137 (eff. Jan. 1, 2018). Specifically, the order

       imposing sanctions did not set forth in writing the factual basis for its sanctions award. Rule 137

       provides that, “[w]here a sanction is imposed under this rule, the judge shall set forth with

       specificity the reasons and basis of any sanction so imposed either in the judgment order itself or

       in a separate written order.” Id. We agree that the trial court failed to comply with the plain

       language of the Rule by failing to make a written finding. However, this error does not warrant a

       remand for the trial court to enter a written factual finding. A reviewing court can “sustain the


                                                       -9-
       decision of a lower court on any grounds which are called for by the record, regardless of

       whether the lower court relied on those grounds and regardless of whether the lower court’s

       reasoning was correct.” Leonardi v. Loyola University of Chicago, 168 Ill. 2d 83, 97 (1995). In

       light of this, our focus is on whether the record provides an adequate basis for the trial court’s

       decision. Lake Envoronmental, Inc. v. Arnold, 2015 IL 118110, ¶ 16.

¶ 27          Here, the record sets forth the legal and factual basis for the court’s decision to impose

       sanctions. At the hearing regarding sanctions, the court focused its questioning on the accuracy

       of Paul’s allegation that he had more than 146 overnights with the child in 2021. The court

       expressed its concern with Paul’s counsel’s failure to respond to Baeta’s letters which pointed

       out the inaccuracy. The court explained that it believed Baeta’s counsel “made a good-faith

       effort to prepare for this hearing, that he reached out in an effort to obtain an understanding of

       where your pleading was founded. That the failure to comply with his request prior to

       yesterday’s date warrants that sanctions be assessed.” Then, at the hearing on Paul’s motion to

       reconsider the court made clear that sanctions were based on counsel’s inaccurate pleading and

       counsel’s failure to respond to opposing counsel’s letters pointing out the inaccuracy. On this

       record, we are able to make an informed and reasoned decision as to whether the trial court

       abused its discretion. We decline to reverse the sanctions order simply because the court did not

       reduce the factual basis in writing.

¶ 28          Next, Paul contends that sanctions are unwarranted under the circumstances. He contends

       he made a good-faith argument that there existed a substantial change in circumstances such that

       child support should be modified. Upon review, we find that Paul’s factually inaccurate pleading

       and failure to address the inaccuracy prior to the hearing on the motion is sufficient to warrant

       sanctions.


                                                      - 10 -
¶ 29          Under Rule 137, sanctions may be imposed upon a party or his attorney or both for the

       filing of a pleading, motion or other document that is not well grounded in fact, is not warranted

       by existing law or a good-faith argument for the extension, modification, or reversal of existing

       law, or where it was interposed for an improper purpose, such as to harass, caused unnecessary

       delay or needless increase in litigation. See Ill. S. Ct. R. 137 (eff. Jan. 1, 2018). The purpose of

       the rule is to deter the filing of frivolous and false lawsuits and is not intended to penalize

       litigants and their attorneys merely because they were zealous but unsuccessful. Peterson v.

       Randhava, 313 Ill. App. 3d 1, 7 (2000). Rule 137 is penal in nature and must be strictly

       construed. Id. We apply an objective standard in determining what was reasonable under the

       circumstances as they existed at the time of the filing. Sanchez v. City of Chicago, 352 Ill. App.

       3d 1015, 1020 (2004). In deciding whether the imposition of sanctions is appropriate, the court

       must determine what was reasonable for the attorney or the signing party to believe at the time of

       filing, rather than engaging in hindsight. Lewy v. Koeckritz International, Inc., 211 Ill. App. 3d

       330, 334 (1991). As stated above, we review for an abuse of discretion.

¶ 30          Here, we find no basis for concluding that the trial court abused its discretion in imposing

       sanctions against Paul and his attorneys. Paul’s amended motion to modify child support

       contained a factually inaccurate allegation regarding the number of overnights Paul had with the

       child in 2021. There is no dispute that this allegation was false. Paul’s counsel admitted that this

       was factually incorrect. Paul’s counsel knew this was incorrect at the time they filed the motion

       given that the calendar they provided to the court and opposing counsel showed that Paul had

       less than 146 overnights in 2021. What is more troubling is that Baeta’s counsel also made

       Paul’s counsel aware of this inaccuracy by sending them multiple letters. Paul’s counsel did




                                                       - 11 -
       nothing to cure the error in the pleading. Accordingly, we find the trial court did not err when it

       imposed sanctions.

¶ 31          Despite this, Paul argues that sanctions are unwarranted because the court denied his

       amended motion to modify child support without prejudice. According to Paul, dismissal without

       prejudice shows that he could advance a good-faith argument based on the number of overnights

       in the future. Specifically, Paul contends that there is a good-faith argument that his average

       overnights will exceed 146 days over a four-year period. Alternatively, Paul argues that he will

       have more than 146 overnights with the child every even year.

¶ 32          The problem with Paul’s arguments is that he did not include them in his amended

       motion to modify child support. The court sanctioned Paul for alleging he had more than 146

       overnights in 2021. His counsel admitted that this statement was not true and did nothing to

       respond to opposing counsel’s letters notifying counsel of the error. Whether Paul will have

       more than 146 overnights in 2022 or average more than 146 overnights over several years is not

       relevant to the false allegation made in Paul’s motion to modify child support. We cannot find

       that the trial court abused its discretion based on this record.

¶ 33                                            III. CONCLUSION

¶ 34          For the foregoing reasons, we affirm the judgment of the circuit court of Will County.

¶ 35          Affirmed.




                                                       - 12 -